Berdon, J.,
dissenting in Gardiner v. Conservation Commission and concurring in Fromer v. Reynolds Metals Development Co. I disagree with the majority’s conclusion that the due process rights of the plaintiff, Scott Gardiner, were not violated as a result of the commission’s decision to grant Reynolds’ application for a wetlands permit to conduct regulated activities, approval of which was conditioned on the ex parte submission of substantive engineering data by Reynolds after the close of the public hearing. The engineering data involves the location of a detention basin in proximity to the Devonshire landfill. The result of the majority’s decision is that the commission will be allowed to consider the additional evidence submitted by Reynolds and make its decision on whether Reynolds *113has sufficiently addressed the concerns regarding the detention basin, even though Gardiner will not have the right to cross-examine Reynolds’ experts on that information or to present rebuttal evidence.
We have long held that “[d]ue process of law requires that the parties involved [in an administrative proceeding] have an opportunity to know the facts on which the commission is asked to act, to cross-examine witnesses and to offer rebuttal evidence.” Pizzola v. Planning & Zoning Commission, 167 Conn. 202, 207, 355 A.2d 21 (1974). In Blaker v. Planning & Zoning Commission, 212 Conn. 471, 477-78, 562 A.2d 1093 (1989), Justice Shea, writing for a unanimous court, reaffirmed the holding in Pizzola by stating that “[t]he commission could not properly consider additional evidence submitted by an applicant after the public hearing without providing the necessary safeguards guaranteed to the opponents of the application and to the public. This means a fair opportunity to cross-examine witnesses, to inspect documents presented and to offer evidence in explanation or rebuttal. . . . [T]he use of [technical and professional] assistance . . . cannot be extended to the receipt, ex parte, of information supplied by a party to the controversy without affording his opposition an opportunity to know of the information and to offer evidence in explanation or rebuttal.” (Citations omitted; internal quotation marks omitted.) Professor Terry J. Tondro cogently summed up the principle as follows: “[T]he general rule is that information may not be considered by board members that has not been presented at the public hearing itself.” T. Tondro, Connecticut Land Use Regulation (1983 Sup.) p. 100.
At the public hearing on the permit application, Gardiner hotly contested the application and presented expert testimony raising concerns on the location of the detention basin. The majority, however, apparently dismisses Gardiner’s claim for lack of ripeness. In other *114words, the majority claims that Gardiner’s due process rights are triggered only when, and if, the commission actually receives an “ex parte” communication and then fails to hold a public hearing. This rule that the majority now adopts fails to take into account the very nature of the commission’s actions. The commission’s decision to grant the permit on the condition that more information and technical data be furnished makes any further public hearings solely within the uncontrolled discretion of the commission. The due process rights of Gardiner should not depend upon the whim of the commission to choose to hold an additional hearing, as the majority appears to suggest.1 It is fundamental that due process of law requires that Gardiner be heard “at a meaningful time and in a meaningful manner.” Armstrong v. Manzo, 380 U.S. 545, 552, 85 S. Ct. 1187, 14 L. Ed. 2d 62 (1965).
The majority also seems to suggest that should the commission not choose to hold an additional public hearing, Gardiner and other interested parties could obtain access to the information submitted to the commission pursuant to General Statutes § 1-19 of the Freedom of Information Act. The majority concludes that this procedural morass will allow Gardiner and other opponents the opportunity to “inform the commission of any inadequacies that he may discover or any additional concerns raised by the information received.” Even if this could be considered a substitute for cross-exami*115nation and the right to present rebuttal evidence, which it cannot,2 by then the right to appeal from the decision granting the permit would have expired. The majority, apparently, has a remedy for this; it points out that if Gardiner, an adjoining property owner, is “adversely affected by pollution resulting from . . . proposed development of an industrial park,” he can always request injunctive relief on the basis of an action for nuisance. Of course, this remedy does not take into account the burden of proof necessary to establish the nuisance, the timeliness of the remedy, the costs of pursuing another action and all other matters that could either make it unavailable or an ineffective remedy.
In the present case, the majority, in an attempt to justify its decision, points out that General Statutes § 22a-42a (d) specifically authorizes the commission to grant permits “upon such terms, conditions, limitations or modifications of the regulated activity . . . .” The “conditions” to which § 22a-42a(d) refer, however, are not those that will determine whether the regulated activity should be permitted in the first instance, but are merely stipulations for allowing the activity in return for other environmental considerations. See Red Hill Coalition, Inc. v. Conservation Commission, 212 Conn. 710, 715, 563 A.2d 1339 (1989) (approval of filling in a pond on condition the applicant provide compensation for wetland development or other enhancements). The sentence preceding the authority for “conditions” in § 22a-42a (d) makes this clear by requiring the commission to “state upon the record the reason for its decision” either to grant or to deny the permit application. In the present scenario, all the reasons for granting the permit will not be known until the ex *116parte evidence has been submitted, assuming that the information satisfies the commission that the conditions have been met. Only then could the commission adequately state upon the record its reason for granting the permit.
Allowing the commission thus to put the cart before the horse requires the opponents to the permit to appeal the commission’s approval without knowing all the reasons why the permit was granted. This bizarre result arises because of the majority’s interpretation of § 22a-42a (d) and because the statutory time frame in which an appeal must be taken begins the moment the decision of the commission is published. General Statutes § 22a-34. Because approval of the permit was based, in part, on information that may not be submitted during the thirty day appeal period, the opponents are left to guess at the basis for the action they are challenging. Requiring parties to stumble through the dark in search of their legal rights does not comport with due process.
Interpreting § 22a-42a (d) as the majority does could also mean that the commission would have the broad power to grant applications for regulated activities on the basis of certain conditions, the satisfaction of which would not be subject to public scrutiny or appellate review. This interpretation makes a mockery out of the statutory protections afforded to those statutorily and classically aggrieved as well as to environmentalists given standing under General Statutes § 22a-19. I cannot believe that the legislature intended that result. “We must avoid a construction that fails to attain a rational and sensible result that bears directly on the purpose the legislature sought to achieve. . . . If there are two possible interpretations of a statute, we will adopt the more reasonable construction over one that is unreasonable. . . .” (Citations omitted.) Turner v. Turner, 219 Conn. 703, 713, 595 A.2d 297 (1991).
*117By allowing a commission’s decision to be based on evidence that is not subject to cross-examination and rebuttal at a public hearing, the majority undermines the beneficial purposes of the Inland Wetlands and Watercourses Act. The legislative finding contained in General Statutes § 22a-36 provides, inter alia, that “[t]he inland wetlands and watercourses of the state of Connecticut are an indispensable and irreplaceable but fragile natural resource with which the citizens of the state have been endowed. . . . The preservation and protection of the wetlands and watercourses . . . is in the public interest . . . .” Today, the majority insulates from public scrutiny decisions that could be devastating to those concerned with policing the action of environmental commissions or to other interested persons dedicated to the preservation of these environmental jewels.
Accordingly, I would reverse the judgment of the trial court in Gardiner’s case and find that his due process rights have been violated by the commission’s act of granting the permit with the condition of allowing ex parte communications, without giving Gardiner the right to be heard on those issues in a meaningful manner. In regard to Fromer v. Reynolds Metals Development Co., I concur with the majority.

 It is of little consolation that the commission regulations provide that should the “activity for which [the commission] has . . . granted a permit with conditions, [have] a more severe impact or effect on the inland wetland or watercourse than was projected by the applicant . . . the [commission] may revoke such permit . . . .’’Waterford Inland Wetlands Regs. § 5.10. Also, there is no way in which an administrative appeal could be taken in order to challenge the commission’s failure to revoke the permit. Therefore, the regulation does not detract from the unbridled discretion with which the majority cloaks the commission.


 The purpose of cross-examination and the presentment of additional evidence is not to satisfy the presenter, but to develop and test evidence that would be of an aid to the decision maker, in this case the commission, in making an informed decision, as well as to establish a record for appeal.